Citation Nr: 1106951	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from February 1971 to February 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran's claim on appeal was initially characterized as a 
claim of service connection for PTSD.  However, while on appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
addressed a case involving the scope of filed claims.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim 
is not limited to the diagnosis identified by the Veteran.  More 
precisely, a claim is for a disability that may reasonably be 
encompassed by several factors including: (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or that 
[VA] obtains in support of the claim.  A review of the claims 
file shows that the Veteran has been variously diagnosed as 
having PTSD; dysthymic disorder with mixed emotion; and 
depressive disorder, not otherwise specified.  The Board 
therefore finds that the Veteran's claim is not limited solely to 
PTSD.  Instead, the claim is properly characterized broadly as a 
claim of service connection for an acquired psychiatric disorder, 
to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2010).

However, on July 13, 2010, VA published a final rule that amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010).

Here, the Veteran's claim for service connection for an acquired 
psychiatric disorder focuses on his allegation that he suffers 
from PTSD.   However, the record is not clear as to whether there 
is a current diagnosis of PTSD.  For instance, a July 2001 VA 
PTSD screen was negative.  In contrast, the Veteran reported 
several stressors during an August 2006 VA psychiatric treatment 
session, including fear of being shot during a period of 
"martial law" in the Philippines while stationed at Clark Air 
Base, being housed in the same building with North Vietnamese 
prisoners of war while undergoing drug rehabilitation, getting 
into an altercation with fellow servicemen over the treatment of 
North Vietnamese prisoners of war, being transported to Japan on 
an airplane that sustained an engine fire while in the air, and 
being spit on and cursed at upon his return to Travis Air Force 
Base in Fairfield, California.  The staff psychiatrist diagnosed 
him with PTSD symptoms, noting that the critical incidents 
described by the Veteran were "borderline for meeting diagnostic 
criteria."  Nonetheless, the psychiatrist indicated that the 
PTSD screening was positive.  

Moreover, as discussed above, the record also shows that the 
Veteran has been treated for other psychiatric disorders, to 
include dysthymic disorder with mixed emotion and depressive 
disorder, not otherwise specified.  The Veteran therefore argues 
that service connection is warranted for an acquired psychiatric 
disorder based on continuity of symptomatology and/or chronicity, 
asserting that behavioral problems in service later developed 
into his current psychosis. 

Under its duty to assist, VA must provide a compensation and 
pension examination to a Veteran when the information and 
evidence of record (1) contains competent lay or medical evidence 
of a currently diagnosed disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or has 
a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i) 
(2010).  Here, given the change in the characterization of the 
issue on appeal as per Clemons and questions as to the true 
nature of the Veteran's psychiatric health, the Board finds that 
a VA examination is required.

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain VA clinical records 
from the North Florida/South Georgia Veterans 
Health System for the period from March 2007 
to the present.

2.  After all records and/or responses 
received have been associated with the claims 
file, the Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his claimed psychiatric disorder.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the examiner (a VA 
psychologist or psychiatrist) for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
PTSD is the result of any in-service claimed 
event discussed below.  

In rendering such determination, the examiner 
is instructed that the Veteran alleges that 
he was exposed to the following stressors 
during his periods of active service:  (1) 
fear of being shot during a period of 
"martial law" in the Philippines while 
stationed at Clark Air Base, (2) being housed 
in the same building with North Vietnamese 
prisoners of war while undergoing drug 
rehabilitation, (3) getting into an 
altercation with fellow servicemen over the 
treatment of North Vietnamese prisoners of 
war, (4) being transported to Japan on an 
airplane that sustained an engine fire while 
in the air, and (5) being spit on and cursed 
at upon his return to Travis Air Force Base 
in Fairfield, California

The VA examiner should determine whether any 
of the stressors claimed by the Veteran are 
related to his fear of hostile military or 
terrorist activity.  Thereafter, the VA 
examiner should confirm whether any of the 
claimed stressors are adequate to support a 
diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed 
stressor(s).  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) underlying 
the diagnosis, and should comment upon the 
link between the current symptomatology and 
the Veteran's claimed stressor(s). 

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

If the examiner determines that the clinical 
evidence does not support a diagnosis of 
PTSD, to include that the claimed stressors 
do not support the diagnosis, the examiner 
should list all diagnosed psychiatric 
disorders and specifically state whether it 
is at least as likely as not (a 50 percent 
probability of greater) that any diagnosed 
psychiatric disorder had its onset in service 
or is otherwise etiologically related to the 
Veteran's service, including any incident of 
service.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.	After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
Veteran's claim must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


